Title: From Louisa Catherine Johnson Adams to John Adams, 24 May 1823
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					
					Washington 24 May 1823
				
				As I feel very much concerned for your dissmission from College my Dear John lest you should have some debts that may embarrass you I beg you me immediately that I may find some plan if possible to extricate you from your most pressing difficulties without disguising in the least the real state of things—My means are very small but perhaps I may find some medium which may enable me to settle matters at least for the present and transfer your debt to one who will give you a long credit upon reasonable interest—Johnson came up last night to stay some time with us and looks much better though he says he has been quite sick—Colvert has arrived and is to proceed to Europe in five weeks—Pray is young Bonaparte in your Class and what age is he—It is said he is about to marry his Cousin—What sort of a young man is he and was he one who got into trouble?Poor Mrs. Whitcomb—I see by yesterday’s Mail that she died in Boston—did you know she was sick?—It is a happy release for I believe she was very miserable—We are told that there is to be a commencement and that some distinguished Members still remain in the Class—Ogle Tayloe and his Sisters are to go on and Edward I suppose is to be a leading Member—Who were the four young men that were expelled we took Tea last Evening at Mrs. Decaturs that is to say your Uncle Tom and myself. We only met the Secretary of the Navy’s family and the British Legation but on the whole passed a pleasant Eveng—George’s Arm is getting better  SlowlyWe are all pretty well though the heat has been excessive—Give my love to all and believe me as ever your affectionate Mother
				
					L. C. A—
				
				
			